DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/13/2022.

Claims 1-7 are pending and being examined.  Claims 1-2 and 5 are amended with no new subject matter being introduced.

Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 1 with particular attention to “mixing the KOH and the sulfur-rich iron-containing heavy organic material obtained in step (1) uniformly according to a mass ratio of 0.5-1:1”.
Zhang (CN 107051391 A), Chowdhury et al. (Chowdhury et al., “Process Variables Optimization for Preparation and Characterization of Novel Adsorbent from Lignocellulosic Waste”, 2012, BioResources 7(3), 3732-3754), and University of Illinois (University of Illinois at Urbana-Champaign, “Unlikely Mix Used tires, Pistachio Shells Can Clean Up Pollution”, Science Daily, August, 2, 2000) are considered to be the closest prior art.
Zhang teaches a method of preparing a carbon-based sulfur-loading adsorbent for mercury removal comprising grinding, sieving a high sulfur petroleum coke (i.e., sulfur-rich heavy organic matter), mixing with KOH, ethanol, and water by a certain mass ratio of mixing and placing the mixed material in an oven at 110°C (i.e., drying); then placing in a horizontal tube reactor under N2 and H2 mixed atmosphere thereby obtaining an activated product; after activation, the mixture is cooled and then washed until the filtrate is neutral (i.e., pH is 7); the solid product obtained by filtration is dried to obtain high-sulfur petroleum coke activated carbon (Zhang, abstract, page 1 and first paragraph of page 2 of English translation).  Zhang teaches the mass ratio of KOH to the sulfur-rich heavy organic material is 2:1 (Zhang, abstract and top of page 2 of English translation).  Zhang teaches the water:ethanol:KOH:petroleum coke mass ratio is 10:1:20:10 (Zhang, top of page 2 of English translation).
Chowdhury teaches a method of preparing activated carbon wherein KOH is used as an activator and after activation, the product is washed with hot deionized water with addition of a few drops of hydrochloric acid until the pH of the washing solutions reached around 6 to 7 to recover unreacted KOH (Chowdhury, last paragraph on page 3734 and first two paragraphs on page 3735).
University of Illinois teaches preparing a mercury adsorbent using Illinois high-sulfur coal (University of Illinois, 2nd paragraph).
Zhang, Chowdhury, University of Illinois, alone or combined do not teach nor render obvious mixing the KOH and the sulfur-rich iron-containing heavy organic material according to a mass ratio of 0.5-1:1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734